Case 4:21-cv-00124-ALM Document 56-1 Filed 09/09/21 Page 1 of 12 PageID #: 323




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF TEXAS
                         SHERMAN DIVISION

  CHRISTIAN GARCIA-ALVAREZ, on
  behalf of himself and those similarly
  situated,
                                                  CIVIL ACTION FILE NO:
        Plaintiffs,
  v.                                                   4:21-cv-124-ALM

  FOGO DE CHAO CHURRASCARIA
  (PITTSBURGH) LLC, et al.,

       Defendants.

    PLAINTIFFS’ MEMORANDUM IN SUPPORT OF MOTION FOR
   RULING THAT PURPORTED ARBITRATION AGREEMENTS ARE
 INVALID AND UNENFORCEABLE AND TO AUTHORIZE MAILING OF
         CORRECTIVE NOTICE AND POSTING OF ORDER


       Plaintiff Christian Garcia-Alvarez, on behalf of himself and those similarly

situated, files this instant Memorandum in Support of their Motion for Ruling that

the Purported Arbitration Agreements are Invalid and Unenforceable and to

Authorize the Mailing of Corrective Notice and Posting of this Court’s Order.

                             I.    INTRODUCTION

       In a bold attempt to undermine the authority of the Court, Fogo de Chao

(hereinafter collectively referred to as “Defendants”) circumvented this Court’s well

recognized jurisdiction to manage counsel’s contact with the putative collective by
Case 4:21-cv-00124-ALM Document 56-1 Filed 09/09/21 Page 2 of 12 PageID #: 324




unlawfully communicating with them. Specifically, while this putative class action

case was pending, Defendants sent to all their employees a “Mutual Arbitration

Agreement”, attached hereto as Exhibit A, providing that virtually all employee

disputes, including specifically those involved in this case, would be subject to

individual arbitration and could not be pursued in a class action or in Court.     In

doing so, Defendants (1) failed to advise the Court or Plaintiffs’ Counsel about these

communications; (2) failed to inform the potential collective members of the impact

signing the Arbitration Agreement would have on their collective rights in this

lawsuit; and (3) most importantly, failed to provide a clear and unambiguous

opportunity to reject the Mutual Arbitration Agreement.

      Defendants’ actions amount to a violation of the putative class members’

substantive rights under 29 U.S.C. § 216(b) and Section 8 of the National Labor

Relations Act; and are calculated for the sole purpose of intimidating the putative

class members in this case and preventing them from asserting their right to

collectively bargain and recover wages to which they are lawfully entitled. Most

importantly, Defendants are attempting to directly interfere with the swift

administration of justice in the instant case.

      Accordingly, Plaintiffs respectfully request that this Court enter and Order

prohibiting Defendants from any further intimidating or coercive conduct or

                                     Page 2 of 12
Case 4:21-cv-00124-ALM Document 56-1 Filed 09/09/21 Page 3 of 12 PageID #: 325




communications effective immediately, ruling that the purported arbitration

agreements are invalid and unenforceable and to authorize the mailing of a proposed

corrective notice attached hereto as Exhibit B, and posting of this Order granted by

the Court.

             II.   ARGUMENT AND CITATION TO AUTHORITY

   A. Defendants’ Mutual Arbitration Agreement and Communications with
      Putative Class Members are Coercive in Nature and Should be Invalid
      and Prohibited.

      Defendants’ “Mutual Arbitration Agreement” and communications with

potential class members in this case are reprehensible and the Court has authority to

prohibit future threats. Although a defendant in a § 216(b) action is not categorically

forbidden from communicating with prospective opt-in plaintiffs, district courts are

empowered with broad discretion to limit the nature of the communications between

a party and putative class member. See Kleiner v. First Nat'l Bank of Atlanta, 751

F.2d 1193,1201–03 (11th Cir.1985) (recognizing district court's authority to police

class member contacts and to prohibit defendant from engaging in unsupervised,

unilateral communications with plaintiff class members to solicit exclusion requests

from Rule 23 class); Jones v. Casey's General Stores, 517 F.Supp.2d 1080, 1088

(S.D. Iowa 2007) (“[T]his Court has relatively broad discretion in limiting

communications with putative collective members when such communications cross

                                    Page 3 of 12
Case 4:21-cv-00124-ALM Document 56-1 Filed 09/09/21 Page 4 of 12 PageID #: 326




the boundaries of propriety, including when the communications are unbalanced,

misleading, or factually inaccurate.”) (emphasis added); Maddox v. Knowledge

Learning Corp., 499 F.Supp.2d 1338, 1342–43 (N.D. Ga. 2007) (observing that

district courts in § 216(b) actions rely on broad case management discretion to allow

pre-notice communications “while actively limiting misleading statements in such

communications”) (emphasis added); Belt v. Emcare, Inc., 299 F.Supp.2d 664, 667

(E.D. Tex. 2003) (“As in Rule 23 class actions, courts have the authority to govern

the conduct of counsel and parties in § 216(b) collective actions.”).

      In exercising this discretion, however, and in consideration of the protections

afforded by the First Amendment, the Supreme Court has held that courts “may not

exercise the power without a specific record showing by the moving party of the

particular abuses by which it is threatened” and must give “explicit consideration to

the narrowest possible relief which would protect the respective parties.” Gulf Oil

Co. v. Bernard, 452 U.S. 89, 102, 101 S.Ct. 2193, 68 L.Ed.2d 693 (1981) (citation

omitted). Therefore, to be entitled to relief from contacts by an adverse party of

prospective class members, a movant must show (1) “that a particular form of

communication has occurred or is threatened to occur” and (2) “that the particular

form of communication at issue is abusive in that it threatens the proper functioning

of the litigation.” Cox Nuclear Medicine v. Gold Cup Coffee Services, Inc., 214

                                    Page 4 of 12
Case 4:21-cv-00124-ALM Document 56-1 Filed 09/09/21 Page 5 of 12 PageID #: 327




F.R.D. 696, 697–98 (S.D. Ala. 2003); Garcia v. TWC Admin., LLC, 2015 WL

1737932, at *3 (W.D. Tex. 2015).

      Here,   Defendants’     “Mutual    Arbitration   Agreement”     is   abusive

communication with putative class members that amount to coercion and an

improper attempt to prevent class members from joining this litigation. See Kleiner

v. First Nat. Bank of Atlanta, 751 F.2d 1193, 1206 (11th Cir.1985); Sjoblom v.

Charter Communications, LLC, 2007 WL 5314916, *3 (W.D. Wis. Dec. 26, 2007)

(“Abusive practices that district courts have considered sufficient to warrant a

protective order include communications that coerce prospective class members into

excluding themselves from the litigation; contain false, misleading or confusing

statements; and undermine cooperation with or confidence in class counsel.”); Belt

v. Emcare, Inc., 299 F.Supp.2d 664, 667 (E.D. Tex. 2003) (“Courts have found a

need to limit communications with absent class members where the communications

were misleading, coercive, or an improper attempt to ... encourag[e] class members

not to join the suit.”); Hampton Hardware, Inc. v. Cotter & Co., Inc., 156 F.R.D.

630, 633 (N.D.Tex.1994) (noting that communications to class members “urging

them to disassociate themselves from the suite have also been held improper”); see

generally 5 Newberg on Class Actions, at § 15:9 (“Defendants ... may not give false




                                   Page 5 of 12
Case 4:21-cv-00124-ALM Document 56-1 Filed 09/09/21 Page 6 of 12 PageID #: 328




or misleading information or attempt to influence class members in making their

decision whether to remain in the class.”) (citation omitted).

      Defendants’ “Mutual Arbitration Agreement” specifically lists this case as

one of a group of five cases for which claims cannot be brought as a class action.

(Exh. A, Par. 5.) The “Agreement” says it is binding whether or not employees in

fact agree to it by signing the document. It provides in paragraph 8, “If Individual

accepts or continues employment or other association with the Company, such

employment or other association shall constitute acceptance of the terms of this

Agreement and this Agreement shall apply to Individual and the Company,

regardless of any request for a confirming signature and regardless of whether

Individual or a Company representative signs or electronically acknowledges this

Agreement.” No description of the allegations in this case or what class members

would lose by enforcement of the “Agreement” is included.

      Defendants’ “Mutual Arbitration Agreement” is coercive in nature and

unjustly usurps this Court’s power to manage communications with class members.

Defendants’ efforts to foreclose participation in a class action by trying to impose

an arbitration agreement on potential class members, after a class action has been

filed, has been repeatedly rejected by the courts. For example, in Piekarski v.

Amedysis Illinois, LLC, 4 F.Supp.3d 962 (N.D. Ill. 2013), the court was confronted

                                    Page 6 of 12
Case 4:21-cv-00124-ALM Document 56-1 Filed 09/09/21 Page 7 of 12 PageID #: 329




with a virtually identical scheme. As the court in Piekarski noted, “Of particular

concern to courts is whether ‘a party has made misrepresentations to class members

or has attempted to discourage class members from participating in the class.

[Citations omitted.]’” Confronted with a scheme just like this one, the court in

Piekarski found the solicitation of arbitration agreements from class members to be

abusive and misleading. It held the arbitration agreement in that case to be

invalidated as it applied to class members in that litigation, directed defendant to

provide plaintiff the names, addresses, and e-mail addresses of class members who

were sent the agreement, and authorized plaintiff to send a corrective notice at

defendant’s expense. A similar ruling was issued by the court in Jimenez v. Menzies

Aviation, No. 15-cv- 02392-WHO, 2015 WL 491427 (N.D. Cal. Aug. 17, 2015). As

the court wrote in that case, at *6:


      Courts routinely exercise their discretion to invalidate or refuse to
      enforce arbitration agreements implemented while a putative class
      action is pending if the agreement might interfere with members’ rights.
      See, e.g., O’Connor v. Uber Tech, Inc., No. 12-cv-3826 EMC, 2013
      WL 6407583, at *7 (N.D. Cal. Dec. 6, 2013) (invalidating arbitration
      agreement imposed before class certification where imposing
      agreement risked interference with putative class members’ rights);
      Balasanyan v. Nordstrom, Inc., 2012 WL 760566, at *1-2, 4 (S.D.Cal.
      Mar 8, 2012) (declining to enforce arbitration agreement imposed
      during pendency of putative class action); In re Currency Conversion
      Fee Antitrust Litig., 361 F.Supp.2d 237, 252-54 (S.D.N.Y. 2005)
      (refusing to enforce arbitration agreement instituted after putative class
      action was filed as it might mislead class members).
                                       Page 7 of 12
Case 4:21-cv-00124-ALM Document 56-1 Filed 09/09/21 Page 8 of 12 PageID #: 330




      Defendants’ “Mutual Arbitration Agreement” was nothing short of

gamesmanship intended to intimidate current employees, prevent them from joining

this case, and thwart the just and speedy resolution of this action. The only just

remedy is a ruling from this Court finding that the purported arbitration agreements

are invalid and unenforceable.


   B. Corrective Notice and Posting of Granted Order is Warranted.

      Courts have ordered a variety of remedial measures for misleading and

improper communications, including prohibiting further ex parte communications,

issuing corrective notices, extending the opt-in period, and awarding attorneys' fees

and costs. See, e.g., Belt, 299 F.Supp.2d at 669–70 (ordering all of the above);

Williams v. Sake Hibachi Sushi & Bar, Inc., 2018 WL 4539114, at *6 (N.D. Tex.

2018) (ordering corrective notice, costs, and fees); Veliz v. Cintas Corp., 2004 WL

2623909, *3 (N.D. Cal. Nov.12, 2004) (ordering a defendant to issue and pay for a

corrective notice). Where an FLSA defendant has acted in a manner clearly intended

to chill participation in a collective action or putative collective action, courts have

routinely ordered that the class members receive corrective notice, in order to

attempt to quell the chilling effect of such conduct. Stransky v. HealthONE of

Denver, Inc., 2013 WL 856520, at *7 (D. Colo. March 7, 2013) (ordering issuance

of court-drafted corrective notice to putative class); Villa v. United Site Services of
                                     Page 8 of 12
Case 4:21-cv-00124-ALM Document 56-1 Filed 09/09/21 Page 9 of 12 PageID #: 331




California, Inc., 2012 WL 5503550, at *15 (N.D. Cal. Nov. 13, 2012) (“because

employees were not told that signing the declarations could affect their ability to

recover in this lawsuit, a corrective notice, informing the employees that they still

have a right to participate even if they signed a declaration, is warranted.”); Wright

v. Adventures Rolling Cross Country, Inc., 2012 WL 2239797, at *6 (N.D. Cal. June

15, 2012); Paz v. Piedra, 2012 WL 121103, at *14 (S.D.N.Y. Jan. 12, 2012). This

case is no different and a corrective notice must be issued by Defendant.

      Furthermore, an identical issue was addressed in the matter of Abdul-Rasheed

v. Kablelink Commc'ns, LLC, No. 8:13-cv-879-T-24 MAP (M.D. Fla. Nov. 25,

2013). In this FLSA collective matter, Defendant Kablelink introduced an arbitration

agreement to potential class members after the lawsuit had been filed in an attempt

to intimidate potential class members and prevent them from pursuing their FLSA

rights. After filing a Motion for Miscellaneous Relief and Corrective Notice, the

Court in Abdul-Rasheed determined it would not condone Defendants' disguised

attempt to force their cable installers to waive their right to opt into this currently

pending collective action by threatening their income. In its following order, the

Court granted Plaintiffs’ Motion for Miscellaneous Relief and ordered corrective

notices be sent to affected employees. Plaintiff respectfully request that the same

relief be granted here.

                                    Page 9 of 12
Case 4:21-cv-00124-ALM Document 56-1 Filed 09/09/21 Page 10 of 12 PageID #: 332




       Plaintiffs further request that the Court require the posting of any Order

 granting this Motion at each of Defendants’ work location where putative class

 members may be present. Plaintiffs’ requests are “appropriate to effectuate the

 purposes of section 215(a)(3) of [the FLSA].” See e.g., Guifu Li v. A Perfect Day

 Franchise, Inc., 270 F.R.D. 509, 518-19 (N.D. Cal. 2010) (Court invalidated opt-out

 forms in wage and hour class action, under California wage and hour law, and

 required that corrective notice be sent to putative class members, where employer

 undermined process of class action by obtaining opt-out forms from its employees

 through use of coercion and threats; presented opt-out forms to workers during

 required, one-on-one meetings with managers during work hours, at the workplace,

 and failed to provide copies of the opt-out forms to workers to take away with them).

 Plaintiff specifically requests that a copy of the Corrective Notice be sent to all

 putative class members, regardless of whether they have executed Defendants’

 Waiver. See Williams, 2018 WL 4539114, at *6 (noting that corrective notices are

 “one of the most common forms of relief that courts grant after finding that

 communications were misleading or coercive”).




                                    Page 10 of 12
Case 4:21-cv-00124-ALM Document 56-1 Filed 09/09/21 Page 11 of 12 PageID #: 333




                                III.    CONCLUSION


       The unauthorized “Mutual Arbitration Agreement” notifying potential class

 members that they will be bound to arbitrate all employment claims, including the

 claims that are the subject of this case, is an unwarranted effort to prevent class

 members from participating in this case and an unjustified interference with their

 rights. Plaintiffs respectfully ask this Court to remedy this action by ordering relief

 similar to the relief ordered by the court in Piekarski and Abdul-Rasheed: the Court

 should declare these arbitration agreements, as they effect the proposed class in this

 case, void, invalid, and unenforceable; authorize mailing of the proposed corrective

 notice, attached as attached hereto as Exhibit B at Defendants’ expense; order

 Defendants to provide Plaintiffs’ counsel with a list of the names of class members

 and their last-known residence addresses and e-mail addresses to facilitate mailing

 of the corrective notice; and further request that the Court require the posting of any

 Order granting this Motion at each of Defendants’ work location where putative

 class members may be present.


                          Signatures on the following page.




                                       Page 11 of 12
Case 4:21-cv-00124-ALM Document 56-1 Filed 09/09/21 Page 12 of 12 PageID #: 334




       Respectfully submitted, this the 9th day of September 2021.


                                           /s/ Carlos V. Leach
                                           Carlos V. Leach, Esq.
  THE LEACH FIRM, P.A.                     FL Bar No. 0540021
  631 S. Orlando Avenue, Suite 300         cleach@theleachfirm.com
  Winter Park, FL 32789
  Telephone: 407-574-4999, Ext. 403
  Facsimile: 833-423-5864


                                           /s/ Meredith Black-Mathews
                                           Meredith Black-Mathews, Esq.
  FORESTER HAYNIE PLLC                     TX Bar No. 24055180
  400 N. St Paul St, Suite 700             mmathews@foresterhaynie.com
  Dallas, TX 75201
  Telephone: 214-210-2100
  Facsimile: 469-399-1070

                                           /s/Noah E. Storch
                                           Noah E. Storch, Esq.
  RICHARD CELLER LEGAL, P.A.               FL Bar No. 0085476
  10368 W. SR 84, Suite 103                noah@floridaovertimelawyer.com
  Davie, FL 33314                          Richard Celler, Esq.
  Telephone: 866-344-9243                  FL Bar No. 0173370
  Facsimile: 954-337-2771                  richard@floridaovertimelawyer.com




                                   Page 12 of 12
